REJOINDER
Claims 1 and 5 are allowable. Claims 11-12 plus amended claims 8 and 10 (see infra), previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-II and species I.A-D, as set forth in the Office action mailed on August 19, 2021, is hereby withdrawn and said claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Basso on February 15, 2022.
The application has been amended as follows:
Claim 8:	A method for producing a positive electrode for a magnesium-sulfur secondary battery, wherein the positive electrode includes a laminated thereof, the method comprising: 
sandwiching the laminated structure between the meshes; and 
pressure-bonding the positive electrode active material layer and the carbon material layer by applying a pressure to a whole of the meshes and the laminated structure,
resulting in the positive electrode comprising:
the laminated structure including the positive electrode active material layer and the carbon material layer, 
wherein the positive electrode active material layer includes sulfur or the sulfur compound,
wherein the laminated structure is sandwiched between a first mesh layer and a second mesh layer,
wherein the first mesh layer and the second mesh layer include the metal or the metal alloy thereof, and
wherein the first mesh layer, the positive electrode active material layer, the carbon material layer and the second mesh layer are disposed in order.

Claim 10:	An electronic device comprising  the magnesium-sulfur secondary battery according to claim 5.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: none of the timely art of record teaches or suggests the claimed structure of claims 1 and 5 or the resulting structure of claim 8,
wherein the positive electrode comprises two metal or metal alloy meshes that sandwiches the claimed laminated structure therebetween.
wherein the first mesh layer, the positive electrode active material layer, the carbon material layer and the second mesh layer are disposed in order,
wherein the positive electrode active material layer including sulfur or a sulfur compound and a carbon material layer
and said first mesh layer and a second mesh layer include a metal or a metal alloy thereof.

See also Figure 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723